OPINION — AG — QUESTION(1): "DOES 19 Ohio St. 1961 138.1-138.6 [19-138.1] — [19-138.6] HAVE THE EFFECT OF SUSPERSEDING THAT PROVISION OF 22 Ohio St. 1961 464 [22-464], INSOFAR AS THE SAME RELATES TO THE APPOINTMENT OF PUBLIC DEFENDERS IN COUNTIES OVER THE POPULATION OF 200,00?" — SAID LAW IS NOT APPLICABLE, QUESTION(2): "MAY ONE HALF OF THE SALARIES OF PROBATION OFFICERS AND THEIR SECRETARIES BE LAWFULLY PAID FROM THE COURT FUND OF SAID COUNTIES?" — THIS TYPE OF CLAIM DOES NOT FALL WITH THE PURVIEW OF 62 Ohio St. 1961 301 [62-301]. 62 Ohio St. 1961 321-324.3 [62-321] — [62-324.3] EXPRESSLY ESTABLISHES THE COURT FUND AND OUTLINE THE SPECIFIC CLAIMS COVERED BY THE SAME AND MANNER OF THEIR PRESENTMENT.   QUESTION(3): "MUST THE CLAIMS AGAINST THE COURT FUND FILED BY THE PROBATION OFFICER AND ASSISTANT PROBATION OFFICER FOR EXPENSES AUTHORIZED TO BE PAID BY 10 Ohio St. 1961 116 [10-116](C) AND 10 Ohio St. 1961 116 [10-116](E) BE ITEMIZED IN DETAIL?" — SEE ABOVE. CITE: 10 Ohio St. 1961 116 [10-116] (CHARLES OWENS)